Lumpkin, P. J.
1. Where the payee of a promissory note secured by a collateral converts the same to. his own use by an unaiithorized sale thereof, he becomes liable to the .maker of the not’e' for the actual value of the collateral at the time of the sale. Waring v. Gaskill, 95 Ga. 731:
2. Inasmuch as the purchaser of a negotiable promissory note after its maturity takes it subject to the equities between the original parties, the maker, in a case of the nature above indicated, may, in defense to an action against him by such purchaser, recoup the value of the collateral at the time of its conversion by the original payee.
3. Applying the rules above announced to the facts of this case, the verdict was contrary to law and to the evidence, and the court ought to have granted a new trial.

Judgment reversed.


All the Justices concurring, except Fish, J., absent.